Citation Nr: 1109576	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and M.W. 
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In February 2010, the Board remanded the case to obtain records from the Dallas and Shreveport VAMCs.  And the records from the two facilities have been obtained, but there are no records from the Dallas VAMC before 2002. 

The Veteran has testified, however, that he was treated at the Dallas VAMC from 1972 to 1998 and he asked that VA obtain the records on his behalf. 

VA will make as many requests as are necessary to obtain relevant VA records unless the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).   







Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or to authorize VA to obtain on his behalf, the records of Drs. Olsen, Randall, and Carpenter.

2.  Request VA records from the Dallas, Texas, VAMC from 1972 to 1998.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3. After the above development is completed, adjudicate the claim of service connection for a bilateral foot disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


